Order entered August 21, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01421-CR

                              STACY STINE CARY, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-81637-2011

                                          ORDER
       The Court DENIES as moot appellant’s August 19, 2013 motion to extend time to file a

reply brief. As stated in our order of August 19, 2013, appellant’s reply brief was filed within

the seven-day period provided by this Court’s order of August 8, 2013.


                                                     /s/   LANA MYERS
                                                           JUSTICE